          Case 18-00959-RLM-13            Doc 64         Filed 01/16/19       EOD 01/16/19 16:39:41                   Pg 1 of 2
                                                 JOHN M. HAUBER
                                               CHAPTER 13 TRUSTEE
                                                  P.O. BOX 441644
                                            INDIANAPOLIS, IN 46244-1644

                      TRUSTEE'S ANNUAL REPORT OF RECEIPTS AND DISBURSEMENTS
                                  (For the period from January 01, 2018 to December 31, 2018)
                                              Chapter 13 Case #: 18-00959-RLM-13




   RE: Teresa Lynn Buck                                                           Attorney: ICE MILLER LLP
       Michael Lee Buck                                                                     One American Square
       2426 N 700 E                                                                         Suite 2900
       Franklin, IN 46131                                                                   Indianapolis, IN 46282

                                                RECEIPTS FOR PERIOD
            Date       Amount            Date       Amount             Date          Amount               Date           Amount
            Mar 01       30.00           Mar 15       30.00            Mar 30          30.00              Apr 13              30.00
            Apr 25    1,389.50           May 01       30.00            May 14          30.00              Jun 01              50.00
            Jun 18       50.00           Jul 02       50.00            Jul 16          50.00              Aug 01              50.00
            Aug 15       50.00           Sep 04       50.00            Sep 17          50.00              Oct 09              50.00
            Nov 05      150.00           Nov 19       50.00            Dec 12          50.00              Dec 27              50.00



                                 CLAIMS AND DISTRIBUTIONS TO DATE
                                                                Int     Allowed      Percent to   Principal        Interest           Principal
Claim #                Claimant Name             Class         Rate      Claim        be paid       Paid             Paid             Balance
   TTE    Trustee Compensation           Admin                                                        164.83
 DREF     Teresa Lynn Buck               Admin
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                                9.70   100.00%            9.70             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                                0.62   100.00%            0.62             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                                0.62   100.00%            0.62             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                               15.66   100.00%           15.66             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                                0.62   100.00%            0.62             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                                0.62   100.00%            0.62             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                                0.62   100.00%            0.62             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                               16.56   100.00%           16.56             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                                1.24   100.00%            1.24             0.00               0.00
 NFEE     CHAPTER 13 EXPENSE ACCOUNT     Admin                                0.62   100.00%            0.62             0.00               0.00
 00001    ELEMENTS FINANCIAL FEDERAL CRED                             PAY DIRECT
 00002    ELEMENTS FINANCIAL FEDERAL CRED                             PAY DIRECT
 00003    ELEMENTS FINANCIAL FEDERAL CRED                             PAY DIRECT
 00004    ELEMENTS FINANCIAL FEDERAL CREDUnsecured                        2,000.00   100.00%          933.79             0.00           1,066.21
 00005    MIRAMED REVENUE GROUP LLC      Unsecured                        2,325.38   100.00%        1,085.70             0.00           1,239.68
 00006    ELEMENTS FINANCIAL FEDERAL CRED                              NOT FILED
 00007    SCHEDULED PRIORITY                                           NOT FILED
 00008    SCHEDULED UNSECURED                                          NOT FILED



                                                         SUMMARY
Summary of all receipts and disbursements from the date the case was filed, to and including: 12/31/2018
Receipts: $2,369.50                       Paid to Claims: $2,019.49               Administrative Costs Paid: $211.71
        Case 18-00959-RLM-13              Doc 64      Filed 01/16/19        EOD 01/16/19 16:39:41            Pg 2 of 2
** NOTE: Please note that we may not yet have commenced payment to all levels of creditors under your plan. If you note any
         discrepancies between this report and your records, please report this, in writing, to the Trustee's office.

** NOTE: Your case information is available on the Internet at www.13network.com. To setup your UserID and access this system,
         please enter your case number (without a hyphen) and the last 4 digits of your Social Security Number.

** NOTE:   You are now able to make your plan payments through our online program. Please visit our website at
           www.Hauber13.com for general questions and to register.


                                                            Respectfully Submitted,

                                                            /s/ John M. Hauber
                                                            John M. Hauber, Trustee
